DETAILED ACTION
Examiner respectfully notes that claims 16-17 are not in compliance with 35 USC 101 which states that “whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”  35 USC 101 requires that a particular set of claims be directed to only one class of invention (e.g. process or manufacture).  Instant claims 16-17 however appear to combine multiple classes of invention because claims 16-17 recite both product structures and process steps.  As such, Examiner respectfully asserts that claims 16-17 are indefinite under 35 USC 112(b) and respectfully suggests that Applicant amend claims 16-17 to clearly recite only one class of invention.  However, for purposes of examination and in the interest of promoting compact prosecution, the restriction below alternately interprets claims 16-17 to be directed to a product as well as a process, in order to accommodate either possible option, product or process.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a customizable arch support system, classified in A43B 17/14.
II. Claim 15, drawn to a method of customizing the arch support in a shoe, classified in A43B 7/142.
The inventions are independent or distinct, each from the other because:
I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product such as an arch support system that attaches via stitching or snaps rather than magnets.

I. Claims 1-14, drawn to a customizable arch support system, classified in A43B 17/14.
III. Claims 16-17, drawn to a system for retrofitting a shoe, classified in A43B 19/00.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, if interpreting claims 16-17 to be directed toward a product, the different inventions are unrelated because there are no commonly claimed structures between the claims, with claims 1-14 reciting a polymer shoe insole with a metal shank and a removably attachable shoe arch support and claims 16-17 reciting a magnet, magnet cover, and sock liner.  In the instant case, if interpreting claims 16-17 to be directed toward a process of use, the different inventions are unrelated because claims 1-14 and claims 16-17 do not share any common process steps.

II. Claim 15, drawn to a method of customizing the arch support in a shoe, classified in A43B 7/142.
III. Claims 16-17, drawn to a system for retrofitting a shoe, classified in A43B 19/00.
.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/            Examiner, Art Unit 3732